PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/053,319
Filing Date: 14 Oct 2013
Appellant(s): Moss et al.



__________________
Jorge Kina
Registration #74,241
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
None.

(2) Response to Argument

Brief Summary of the Context, the Claims, and the Art of Record
Overview of The Context
The claims concern carrying out a task via a computer interface not by having a human user operate the interface, but by having a computer tool use the interface to carry out an "automated process".  This computer tool is called a "virtual user".  The virtual user executes the automated process by interacting with a graphical user interface for input and output.  Appellant’s description of an automated interface to legacy applications fails to consider the automated tools prevalently used for testing and provisioning systems.

Overview of Independent claims 1 and 17
The claims describe a computer hosting multiple virtual machines, each VM executing a "virtual user" (e.g., software) that performs an "automated process" (e.g., follows a script) to interact with an end-user application also executing on the VM.  The virtual user can interact with the end-user application through its graphical user interface.   The virtual user inputs information into and receives 1

Dependent claims 8, 14, 27 and 31-32.
Claim 8 adds the limitation of grouping virtual machines (VMs) in a pool.
Claim 14 adds the limitation that the process is designed by a user and uses data from one or more sources.
Claim 27 adds the limitation that the virtual machine comprises a standard end-user desktop operating system.
Claims 31 and 32 add the limitation that the software interface is one of an exposed API, a presentation technology of the operating system and HTML.

Overview of the Art of Record
Geva (US 2010/0027896) teaches testing a computer application by sending a scripted series of commands to the application.  Geva automates this script by using a "virtual operator" to send the test commands.  Geva's virtual operator is a piece of software that simulates human interaction with the application's Graphical User Interface (GUI).

Beck (US 2002/0147505) teaches a user program that controls an automation application using computer interactive objects.

A. 	Claims 1, 5-10, 12-17, 21-27 and 29-32 are taught by Geva, Safari and Beck.
Appellant argues that Geva, Safari, and Beck do not teach claims 1, 5-10, 12-17, 21-27 and 29-32.  Examiner respectfully disagrees.

A(i) 	Geva in view of Safari teaches each VM runs “an instance of the end-user application”
Appellant argues (see Appeal Brief, pages 7-12) that Geva and Safari fail to disclose “each virtual machine is configured to run an instance of the end-user application” as recited in claim 1 and corresponding features of claim 17.  The Examiner respectfully disagrees.
The rejection is made over Geva in view of Safari, so we turn first to Geva.  (Appellant skips past Geva, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).
Geva teaches an end-user application being tested by a "virtual operator".
Control computer system 12 (FIG. 1) executes virtual operation 28 to simulate actions of a human operator, thus automatically interacting with the software application running on client computer system 14, in a virtual operator executing step 58.  (Geva [0033] (emphasis added).)

Geva also teaches that the application being tested has a GUI.
Client computer system 14 also comprises a screen 36, as described herein. Client computer 34 comprises an input interface 38, which may comprise any suitable communications interface that receives input signals representative of actions performed using input devices such as keyboards and computer mice. Input device 18 may provide simulated input, and as described hereinbelow, software applications Screen 36 comprises a display device and an output interface 40, which may comprise a Bluetooth.RTM. adapter, an Infrared Data Association (IrDA) device, a cable connection, or any communication interface for outputting image data that allows client computer 34 to export visual display data, e.g., in the form of a compressed image.  (Geva [0023] (emphasis added).)
Thus, the application of Geva is an end-user application and has a GUI.
As will be important later, Geva goes on to describe various testing platforms.  In the simplest embodiment, the end-user application being tested runs on one computer and one virtual operator runs on another computer.  See, e.g., Geva, Fig. 4.  Additionally, Geva describes one virtual operator testing multiple instances of the end-user application.  Geva [0041].  Geva also describes multiple instances of the virtual operator running on the same platform, each carrying out its own testing duties.  Id.  Finally, Geva explicitly discloses an embodiment in which both the application being tested and the virtual operator run on the same machine.
In an alternative embodiment of the present invention, control computer system 12 and client computer system 14 may run on a single computer system 106 as separate processes.  (Geva [0025].)

However, Geva does not disclose that this machine on which both the application being tested and the virtual operator run is a virtual machine.
Safari does disclose that the machine on which both the application being tested and the virtual operator run is a virtual machine.  In Safari, the "clone server application process 222" is the application being tested.  Safari, Fig. 2.  This application 222 runs in a virtual machine.  Safari, col. 7, lines 37-43 ("In some examples, the server computer 120 uses virtual server techniques whereby the operating system environment in which the server application 222 executes is hosted in a virtual environment. In such examples, the server computer 120 includes software for managing instances of the virtual operating environment, for example, software that is referred to as a "hypervisor."”).

It would have been obvious to have modified Geva with the virtual machine of Safari.  Recall that Geva taught an end-user application being tested and a virtual user for performing those tests, both executing on the same machine.  Geva [0025].  Safari likewise teaches an application being tested and a virtual user both executing together, but on a virtual machine.  Safari, col. 7, lines 37-43; col. 11 l. 54-56.  A person of ordinary skill in the art would immediately have recognized the advantages of running the end-user application and virtual user of Geva on the VM of Safari.  The numerous advantages of the VMs of Safari (e.g., easy instantiation, easy replication, sandboxing, etc.) would have motivated a person of ordinary skill in the art to move the applications and virtual operators of Geva into VMs.  See Safari, col. 2 l. 61-64; see also Final Rejection, p. 7.

Appellant's arguments regarding the construction of the term "end-user application" would not be dispositive, even if correct, because, as shown above, Geva in view of Safari discloses all the features Appellant relies upon.  Nevertheless, Appellant's claim construction arguments are incorrect for several reasons that bear brief discussion.
First, Appellant asserts (Appeal Brief, page 9) that both a graphical user interface and a virtual machine should be part of the definition of what an "end-user application" is.  To the contrary, both the features of graphical user interfaces and virtual machines are separately claimed in claim 1 because 

Second, Appellant argues that a server cannot be an end-user application, but only a client can.  However, whether the "end-user application" acts as a client or a server or both is not claimed.  Further, whether any particular piece of software is behaving as a client or a server or both at any given time is largely based on perspective.  For example, Safari discloses that one of the applications being tested, Microsoft Exchange Server, acts as a client of "Microsoft Active Directory for services such as user authentication".  Safari, col. 5 l. 52-55.  Analyzing whether the applications of the references are clients or servers engenders confusion and is irrelevant to the claims.  The question is not whether the "end-user application" behaves as a client, which nothing in the claims requires.  Instead, the question is whether a user can interact with the "end-user application", which is clearly true of Geva's application under test.  Geva [0033].  Accordingly, Appellant's claim construction should not be adopted.
Further, Appellant's remarks (Appeal Brief, page 10, bottom ¶) concerning remote interfaces to applications are irrelevant, because the GUI of the application under test in Geva is not remote.  Likewise, Appellant's remarks (Appeal Brief, page 11 top ¶) concerning VM servers and VM clients are off point.  As discussed above, Geva discloses an end-user application under test running together with a virtual user software in one machine.  Similarly, Safari discloses an application under test running together with a virtual user software that tests it running together in one virtual machine.  For all these reasons, the Board should find that Geva in view of Safari fully discloses “each virtual machine is configured to run an instance of the end-user application” as claimed.

A(ii)	Geva in view of Safari teaches each VM both “run[s] an instance of the end-user application and provide[s] at least one of the plurality of virtual users”

Appellant argues (Appeal Brief, page 12) that the references fail to show that "the virtual machine both runs an instance of the end-user application and provides at least one virtual user. . . ."  as recited in claim 1 and corresponding features of claim 17.  Examiner respectfully disagrees.
Since most of these features were discussed in Section A(i), they will be set forth here only briefly.
First, Geva teaches an embodiment in which the end-user application under test and the virtual operator execute on the same machine.  Geva [0025].  Second, Geva discloses that many such machines may be used to carry out testing.  Geva [0041].  Safari, similarly teaches executing the application 222 being tested and the virtual controlling device that tests it on the same machine.   Safari, col. 7, lines 37-43; col. 11 l. 54-56.  Safari further teaches that this machine is a virtual machine.  Safari, col. 7, lines 37-43.  Safari's virtual controlling device receives workflows (instructions) and interacts with the cloned application 222 to carry out those tasks.  Safari, col. 13 l. 67 et seq.
All that remains, then, is to consider whether it would have been obvious to have run the virtual operator of Geva in the virtual machine of Safari.  Safari teaches the advantages of using virtual machines in such a context.  See Safari, col. 2 l. 61-64.  Appellant argues (Appeal Brief, page 13) that Geva teaches against running both the application under testing and the virtual operator on the same machine.  To the contrary, Geva actually teaches:
In an alternative embodiment of the present invention, control computer system 12 and client computer system 14 may run on a single computer system 106 as separate processes.  (Geva [0025] (emphasis added).)

Thus, the combination would have been obvious.

On page 14, Appellant makes much of Safari's statement "the workflows are executed against the virtual machines" (Safari, col. 13 l. 60-61) and argues about the SSH and winexe mechanisms employed by Safari (Safari, col. 14, l. 25-28).  However, these workflows are being carried out by the virtual controlling device (Safari, col. 14, l. 25-28), which is a software agent executing within the same virtual machine with the application 222 (Safari, col. 14, Safari, col. 11 l. 54-56).
Thus, the combined references disclose that the same VM contains both the end-user application and the virtual user.


A(iii)	Geva, Safari and Beck teach “wherein the at least one virtual user executes the at least one automated process according to the provided instructions utilizing data stored in the first database server by interacting with the end-user application via the software interface by accessing the computer interactive objects to input information to the end user application and to output information from the end-user application.”

On page 14, Appellant argues that accessing "computer interactive objects" of a graphic user interface is not taught by Geva in view of Safari in view of Beck.  In particular, Applicant argues that the objects of Beck do not "correspond[] to a graphic user interface" as recited in claim 1 and corresponding features of claim 17.  Examiner respectfully disagrees.
First, the claimed GUI is taught by Geva.  See Section A(i) above; see also Geva [0023].  The GUI interface objects have been taught by Geva’s input device.
a suitable input simulator is the Microsoft Windows™ SendInput function for the Windows user interface, available at the Microsoft Developer Network website (msdn.microsoft.com). The SendInput function provides a tool to support simulation of keystrokes, mouse motions, and button clicks. (Geva [0022].)
The claim is not merely about actual GUIs, however.  The claim is broadly written to cover an "end-user application having a software interface comprising one or more computer interactive objects corresponding to a graphical user interface" (claim 1).  That is, an application running in a "headless" scenario (Specification [0053]), in which no GUI is actually displayed and the claimed "automated process" is carried out by having the "virtual user" manipulate a "software interface" only "corresponding to a graphical user interface".  So, the question is not whether Beck's objects are or are not "a graphical user interface element", as Appellant asserts (Appeal Brief page 15), but rather whether they are objects of a "software interface comprising one or more computer interactive objects corresponding to" (emphasis added) an interface such as the graphical user interface of Geva.
Beck teaches objects that provide input output variables2 used for programing an application.  For example, Beck’s description of “T_ANA_IN_STD”3 is defined for analogue input of an input-output module.  Similarly, the Specification discloses computer interactive objects as used for input and output (Specification [0073]4).  It would not be consistent with the broadest reasonable interpretation to read out the objects disclosed in Appellant's own Specification.  Any interpretation that encompasses the objects discussed in the Specification would necessarily also encompass the objects of Beck.  Beck is 
Furthermore dependent claims 31-32 demonstrate that the claimed "software interface" of claims 1 and 17 (respectively) must be broad enough to encompass an application programming interface or an HTML interface, not merely an actual GUI interface.  Thus, the "computer interactive objects" of the "software interface" must read upon sendinput function of Geva and upon the explicitly disclosed input-output "objects" the objects of Beck.
For all these reasons, the Board should affirm the rejections of claims 1 and 17.


B. 	Claim 8, virtual machine grouping, is taught by Geva, Safari and Beck
Appellant argues Safari is not teaching a resource pool of virtual machines.  The claim recites “the virtual machines are grouped into at least one resource pool”, but places no further requirements on the pool.  Safari teaches additional servers can be cloned (Safari, Col 11, lines 44-50, The computing environment appears to these applications as though the applications were running in the primary production environment. Additional server applications can be introduced into the secondary environment by repeating the process.)  Thus, Safari has one pool, at least.  The claim does not require more than one pool.
Appellant argues that Safari only teaches a virtualization group file.  The file contains the information to access the pool (group) of candidates, which Safari uses to create the secondary environment (Safari, Col 10, lines 61-65, The system administrator corrects any errors in the candidate groups, fills in any missing data (e.g., converts partial-candidates into complete virtualization-


C. 	Claim 14, automated process is defined by a user, is taught by Geva, Safari and Beck
Appellant argues Geva’s script is not “defined by a user.”  The claim recites “at least one automated process is defined by a user”. Geva teaches the virtual operator executes predefined operations to simulate other human operator actions according to a script:
The virtual operator controls the input device, automatically executing predetermined operations on the client computer system.  The input device is typically used to input entry data comprising simulated keystrokes, mouse clicks, and other operator actions according to an input script, as described hereinbelow. In the present example, entry data is input to the input interface of the client computer system via the input device to change a customer address. Alternatively, predetermined operations may be executed to simulate other human operator actions, to query legacy software systems, or to insert and update data, as required.  (Geva [0019].)
Thus, Geva discloses that the automated process is user-defined.

D. 	Claim 27, standard end-user desktop operating system, is taught by Geva, Safari and Beck
On page 18, Appellant argues that the references fail to disclose that the VM "comprises a standard end-user desktop operating system".  Examiner has cited Geva and Safari to fully teach claim 27.  Geva teaches using Windows as an operating system to test its application. 
The tests were performed using a single general-purpose computer running the Microsoft Windows operating system, wherein both control computer system 12 and client computer system 14 were implemented as processes running on the computer. (Geva, [0040])
Further, Appellant ignores the citation to Safari.  Safari teaches “incorporating a number of … operating systems”. Safari, Col 1, lines 21-26.
Computing environments for enterprises (e.g., companies or other organizations) often include a number of separate server computers together hosting a variety of 
Hypervisors are typically designed for particular processor architectures and may run within a commodity operating system or as the operating system itself. (Col 7, lines 47-49.)
Thus the combination teaches this claim.


E. 	Claims 31 and 32, implementations of the software interface, are taught by Geva, Safari and Beck
On page 19, Appellant argues that Safari does not teach an exposed Application Programming Interface (API).  However Appellant admits that Windows Management Instrumentation has an API5. Appellant then argues- that WMI does not teach input information to the end-user application and to output information from the end-user application.  Safari teaches a test application using WMI to communicate with a server (Safari, Col 13 lines 1-3:  For example, a test application can make use of Windows Management Instrumentation (WMI) calls to communicate with Microsoft® servers)
Safari teaches connecting to WMI to query information for and about applications (Safari, Col 8, lines 9-36, A variety of Microsoft server applications have Windows Management Instrumentation (WMI) enabled. In some embodiments, an automated system connects to WMI looking for various characteristics for server applications, as well as known server application handshakes, and discovers details about the application topology. Applications will determine storage locations. In some embodiments, the operating system is queried for path information associated with application. The information about storage locations is then used to develop a storage map and to determine interconnections between servers.)  Appellant wants to impose restrictions on API usage and the end-user application, which are not in the claims or the specification.  Claim 1 recites “virtual user executes 
Thus Geva and Safari teach implementing an exposed API of a software interface.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        


Conferees:

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494                                                                                                                                                                                                 
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.p


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the roles of the "application server" and the "database server" are claimed only in the broadest fashion in the independent claims, a better sense of a purpose they might serve can be found in the Specification.  The Specification describes a scenario in which the database stores credentials, tasks, work queues, and logs of results of the work done by the virtual users [0058-0059].  The application server manages the VMs, passes out tasks from the database, and records results to the database [0057].  However, these specifics are not claimed in the independent claims.
        2 Beck [0114] FIG. 3 shows an example of a graphic editor for program input-output variables.
        3 Beck [0056] For example, the structured type object named "T_ANA_IN_STD" is defined for an analogue input of an input-output module. [0019] According to another feature, the step to define structured type objects comprises a step to create a table of structured type object elements
        4 Specification [0073]: The automated processes carried out by the system 100, 200, 300, 400 or 500 may involve getting information from or inputting information into software applications. For software applications without an existing, dedicated API, enabling interaction with other software applications and the automated processes is achieved by creating computer interactive objects which may be accessed by the automated processes to both input and output information from the software applications.
        5 Appeal brief page 19 “However, even if the Windows Management Instrumentation (WMI) has an exposed API”